UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52390 ADVANCED VOICE RECOGNITION SYSTEMS, INC. (Exact name of registrant as specified in its charter) NEVADA 98-0511932 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 7659 E. Wood Drive Scottsdale, Arizona 85260 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code is (480) 704-4183 Securities registered pursuant to Section 12(b) of the Act: Title of each class: NONE Name of each exchange on which registered: NONE Securities registered pursuant to section 12(g) of the Act Common Stock $0.001 Par Value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: oYes xNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. oYes xNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYes oNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). oYes xNo The aggregate market value of the outstanding common equity held by non-affiliates of the Registrant as of the last business day of the Registrant’s most recently completed second fiscal quarter was approximately $3,047,134 based upon the last reported sales price on the OTCBB for such date. For purposes of this disclosure, shares of Common Stock held by officers and directors of the Registrant have been excluded because such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily conclusive. The number of shares of the registrant’s common stock, as of March 1, 2013 was 204,282,865. ADVANCED VOICE RECOGNITION SYSTEMS, INC. TABLE OF CONTENTS PAGE PART I Item 1. Business 1 Item 2. Property 4 Item 3. Legal Proceedings 5 Item 4. Submission of Matters to a Vote of Security Holders 5 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item 6. Selected Financial Data 6 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operation 6 Item 8. Financial Statements and Supplementary Data 9 Item 9. Controls and Procedures 26 PART III Item 10. Directors, Executive Officers and Corporate Governance 28 Item 11. Executive Compensation 29 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 30 Item 13. Certain Relationships and Related Transactions, and Director Independence 32 Item 14. Principal Accounting Fees and Services 32 PART IV Item 15 Exhibits, Financial Statement Schedules 33 EX 31.1 EX 31.2 EX 32.1 Cautionary Statement Regarding Forward Looking Statements The statements contained in this prospectus that are not historical are “forward-looking statements”, which can be identified by use of terms such as “may”, “could”, “should”, “expect”, “plan”, “project”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential”, “pursue”, “target” or “continue”, the negative of such terms or other comparable terminology, although some forward-looking statements may be expressed differently. The forward-looking statements contained in this Annual Report are largely based on our expectations, which reflect estimates and assumptions made by our management. These estimates and assumptions reflect our best judgment based on currently known market conditions and other factors. Although we believe such estimates and assumptions to be reasonable, they are inherently uncertain and involve a number of risks and uncertainties that are beyond our control. In addition, management’s assumptions about future events may prove to be inaccurate. Management cautions all readers that the forward-looking statements contained in this Annual Report are not guarantees of future performance, and we cannot assure any reader that such statements will be realized or the forward-looking events and circumstances will occur. Actual results may differ materially from those anticipated or implied in the forward-looking statements due to various factors listed in this Annual Report. All forward-looking statements speak only as of the date of this Annual Report. We do not intend to publicly update or revise any forward-looking statements as a result of new information, future events or otherwise. These cautionary statements qualify all forward-looking statements attributable to us or persons acting on our behalf. PART I Item 1. Business. General Overview. Advanced Voice Recognition Systems, Inc. (the “Company”, “we” or “us”), was incorporated in the State of Nevada on August 31, 2005 as Samoyed Energy Corp., an oil and gas company. In May 2008, we consummated a stock exchange with the shareholders of Advanced Voice Recognition Systems, Inc., a Colorado corporation (“AVRS”), and consequently, AVRS became our wholly-owned subsidiary. In May 2008, we also transferred our oil and gas assets to Stone Canyon Resources, Inc. In June 2008, AVRS merged with and into us and we changed our name to “Advanced Voice Recognition Systems, Inc.” As a result of the stock exchange and the transfer of our oil and gas assets, our current operations are those of AVRS, and our fiscal year became that of AVRS and now ends on December 31st. Our common stock has been quoted on the Over-the-Counter Bulletin Board, also referred to as the OTCBB, since April 2007. Prior to June 19, 2008, our ticker symbol was “SMYD”, and on June 19, 2008, following our name change, our ticker symbol changed to “AVOI”. Our website is located at www.avrsys.com. AVRS was incorporated on July 7, 2005. In May 2000, WG Investments, LLC, a Colorado limited liability company formed that same year, acquired all of the assets of NCC, Inc., an Ohio corporation, and all rights, title and interests in and to U.S. Patent #5,960,447. Promptly following the acquisition, the members of WG Investments, LLC voted to change its name to NCC, LLC. In 2005, the members of NCC, LLC exchanged their membership interests in NCC, LLC for shares of common stock of AVRS. On March 25, 2009, we entered into an Agreement and Plan of Merger (“Agreement and Plan of Merger”) with our wholly-owned subsidiary, NCC, LLC, a Colorado limited liability company, whereby NCC, LLC merged with and into us pursuant to Section 92A.180 of the Nevada Business Corporations Act. Upon consummation of the Agreement and Plan of Merger; (i) NCC, LLC ceased to exist; (ii) our member interests in NCC, LLC automatically were canceled or retired and ceased to exist, without any consideration delivered in exchange thereof; (iii) the title to all estate, property rights privileges, powers and franchise assets and/or other rights owned by NCC, LLC became vested in us without reversion or impairment; and (iv) all liabilities of any kind of NCC, LLC became vested in us. We are a software development company headquartered in Scottsdale, Arizona, with an office in Mitchell, South Dakota. We specialize in creating interface and application solutions for speech recognition technologies. Our speech recognition software and related firmware was first introduced in 1994 at an industry trade show.We currently have limited capital resources.We are not currently engaged in marketing any products.We have increased our efforts to monetize our assets. We are currently engaged in discussions with certain firms dedicated to assisting in the commercialization of intellectual assets. Our principal assets are our patents.We currently hold four issued patents. Our first patent, U.S. Patent #5,960,447 entitled “Word Tagging and Editing system for Speech Recognition” includes 42 claims covering an extremely broad base of features applicable to existing ASR products and markets. Our second patent, U.S. Patent #7,558,730 entitled “Speech Recognition and Transcription Among Users Having Heterogeneous Protocols” discloses a system for facilitating speech recognition and transcription among users employing incompatible protocols for generating, transcribing and exchanging speech. Our third patent U.S. Patent #7,949,534 is an expansion of the coverage of AVRS’s second patent and incorporates speech recognition and transcription among transcription engines employing incompatible protocols. Our fourth patent U.S. Patent #8,131,557 is an expansion of the coverage of AVRS’s second and third patents and incorporates speech recognition and transcription among transcription engines employing incompatible protocols for generating, transcribing, and exchanging speech among users employing incompatible protocols utilizing peer-to-peer networks, node-to-node networks, and the cloud. Our business strategy will be to attempt to interest other companies in entering into license agreements or other strategic relationships and to enforce and defend our patents through infringement and interference proceedings, as appropriate. Industry Overview We believe that speech recognition technology has a multitude of potential applications including but not limited to dictation and transcription, mobile messaging (voice to texting), server based web search, customer relations and translation. Speech recognition technology, which provides for the conversion of speech into written text, is the threshold feature of our solutions. Our technology focuses on improving speech recognition technology by increasing speech conversion precision, with the goal of achieving near 100% accuracy and allowing the user to speak naturally. We also focus on improving user productivity and profitability by enabling the user to effectively utilize the written text produced by speech recognition technology (the End-Text) in multiple applications specific to the user’s business purposes and goals. We believe our main competitors are Microsoft, Nuance, Google Voice and Apple. We also will compete with several smaller niche suppliers. We intend to differentiate our solutions from those of our competitors by focusing on efficient correction using methods that will minimize the burden on the user as well as the efficiency and scalability of users having heterogeneous protocols. Principal Proposed Products or Services We are in the development stage and have not achieved any revenues from product sales. In addition, we will need substantial additional capital to achieve our marketing objectives as described below. Speech Recognition Software and Related Firmware Our principal proposed product is speech recognition software and related firmware which allows for dictation into a broad range of applications, including DOS applications running in Windows, UNIX and mainframe applications accessed through terminal emulation programs, various custom applications , and all Windows 3.x, 95, 98, 2000, XP, Vista and Windows 7 programs. Through this product, we seek to provide full functionality including audio proofreading, deferred and delegated correction and additional capabilities that we believe are not available with other products. This product is designed to allow for deferred dictation, where the text is saved with the associated audio, and the users can resume when stopped and can play back dictated content. Similarly, the recognized text and associated audio can be saved to be used when text is corrected. AVRS Enterprise Solutions AVRS patented technology is applicable to many main stream speech enabled applications ranging from traditional desktop applications to mobile and web-based solutions. The technology reaches beyond simple speech recognition and transcription into many other applications thus enabling the exchange of spoken text transcription amongst numerous users on diverse system platforms, as well as enabling the transcribed text to be utilized by many interface applications. The key is the recognition of and in many cases the transcription of spoken text in a myriad of applications to allow a seamless interface among users and /or systems having disparate protocols. Recognition of dictated speech including spoken text and commands, over many platforms provides operations of systems having diverse requirements and capabilities. AVRS patents cover both a method of implementation and a system whereby speech recognition and transcription can be operated upon and exchanged amongst users employing disparate legacy protocols through one or more transaction managers having a systems protocol. An underlying key factor in all AVRS patented technology lies in its enabling capability whereby any legacy application protocol can be made compatible with speech recognition and transcription engines with or without modification of the application or the protocol upon which the initiating or the receiving application relies. Market We intend to target vertical markets that require individuals and organizations to create reports, letters, e-mail, data entry, manuals, books, and virtually any other document or end product involving written data. These organizations include corporations, hospitals, medical product and service providers, governmental entities, legal professionals, sales and service organizations law enforcement agencies and mobile search and voicemail to text. Original Equipment Manufacturer (OEM) We anticipate that we will work with the OEM markets, targeting both software developers and hardware manufacturers. We may approach the larger OEM companies with a joint marketing approach strategy while using a direct sale basis to approach small and medium-sized OEMs. Hardware Manufacturers We also anticipate targeting hardware manufacturers, both on a direct basis and through joint sales and marketing programs. We intend to offer technology and patent licenses to manufacturers of medical devices, digital dictation systems, recorders, workstation PCs, mobile phones, PDAs, WAPs, and intelligent electronics. Alternatively, we may offer these manufacturers limited versions of our speech recognition software and related firmware product line for embedding into hardware. We expect to develop joint sales and marketing programs for mainframe, thin-client, telephony and other large hardware processing systems. Distribution Product development of the speech recognition software and related firmware was the primary focus for the first six years following its introduction into the software market in 1994. Early forms of the speech recognition software and related firmware were marketed through a network of approximately 200 small dealers specializing in speech recognition technology. Our business model has been revised and we plan to collect royalty payments based on actual usage of the speech recognition software and related firmware in various applications. Intellectual Property Our primary assets are United States Patent #5,960,447, United States Patent #7,558,730, United States Patent #7,949,534 and United States Patent #8,131,557.U.S. Patent #5,960,447 is for a word tagging and editing system for speech recognition filed on November 13, 1995 and issued on September 28, 1999. In accordance with 35 USC 154, the term for the above-referenced patent began on September 28, 1999 and ends 20 years from the date on which the application for the patent was filed in the United States. Therefore, the patent will expire on November 13, 2015. A word tagging and editing system for speech recognition receives recognized speech text from a speech recognition engine, and creates tagging information that follows the speech text as it is received by a word processing program or other program. The body of text to be edited in connection with the word processing program may be selected and cut and pasted and otherwise manipulated, and the tags follow within the audio data file created initially by the speech recognition engine. The sound bite may be replayed to the user through a speaker. The practical results include that the user may confirm the correctness of a particular recognized word, in real time whilst editing text in the word processor. If the recognition is manually corrected, the correction information may be supplied to the engine for use in updating a user profile for the user who dictated the audio that was recognized. Particular tagging approaches are employed depending on the particular word processor or other program being used. U.S. Patent #7,558,730 titled, “Speech Recognition and Transcription Among Users Having Heterogeneous Protocols”, was filed on November 27, 2001 and issued on July 7, 2009.In accordance with 35 USC 154, the term for the above referenced patent began on July 7, 2009 and ends 20 years from the date on which the application for the patent was filed in the United States.Therefore, the patent will expire on November 27, 2021.The invention discloses a system for facilitating speech recognition and transcription among users employing incompatible protocols for generating, transcribing, and exchanging speech. We expect this patent to strengthen our position in voice recognition. On May 24, 2011 Patent No. US 7,949,534 was issued by the United States Patent and Trademark Office. In accordance with 35 USC 154, the patent shall be for a term beginning May 24, 2011 and ending 20 years from the application date of the parent application (US Patent No. #7,558,730) of November 27, 2001. The patent will expire on November 27, 2021. The deferred fees were capitalized during the quarter ended June 30, 2011 and the Company began amortization. On March 6, 2012 Patent No. US 8,131,557 was issued by the United States Patent and Trademark Office. In accordance with 35 USC 154, the patent shall be for a term beginning March 6, 2012 and ending 20 years from the application date of the parent application (US Patent No. #7,558,730) of November 27, 2021. The patent will expire on November 27, 2021. The deferred fees were capitalized during the quarter ended March 31, 2012 and the Company began amortization. On March 9, 2010 the United States Patent and Trademark Office (“USPTO”) declared an interference between the Company as Senior Party and Allvoice Developments, US LLC as Junior Party. The Interference Proceeding is a proceeding conducted by the USPTO in instances where two or more parties claim patent rights to the same technology. The U.S. patent system awards patents to the first party to invent a particular technology. In an interference, the primary purpose of the USPTO is to determine which party invented the technology first, and to award the patent to that party. On January 13, 2011 the Board of Patent Appeals and Interferences (“BPAI”) heard oral arguments in the Interference Proceeding. On April 27, 2012, the BPAI denied the Company’s motions. On May 28, 2012 the Company filed a request for rehearing in the BPAI. On December 19, 2012 the BPAI denied the Company’s request for rehearing. Further options included filing an appeal to the Court of Appeals or filing a civil suit. The Company decided that further litigation would be costly and time-consuming and would divert the attention of our management and key personnel from our business operations. Research and Development During fiscal years 2012 and 2011, we did not incur any expense for research and development activities. Employees We currently have two employees, Diana Jakowchuk our Secretary, Treasurer and Principal Accounting Officer and Walter Geldenhuys, our President, Chief Executive Officer and Chief Financial Officer. We may engage consultants and other service providers in the future to help us carry out our business plan. Available Information We file the following reports with the SEC under Section 13(a) of the Securities Exchange Act of 1934 as a smaller reporting company: Annual Reports on Form 10-K; Quarterly Reports on Form 10-Q; Current Reports on Form 8-K; and any amendments to these reports. You may request a copy of these filings at no cost. Please direct your requests to: Diana Jakowchuk Secretary, Treasurer, Principal Accounting Officer AVRS, Inc. 7659 E. Wood Drive Scottsdale, AZ 85260 Our website is located at www.avrsys.comC:\AVRS Documents\10K requirements 12-31-2011\10K Doc\www.avrsys.com. Information contained on our website is not a part of, and is not incorporated into this Annual Report on Form 10-K. The Annual Report on Form 10-K, our Quarterly Reports on Form 10-Q, our Current Reports on Form 8-K, and all amendments to these reports and other information that we file with or furnish to the Securities and Exchange Commission, or the SEC, are accessible free of charge on our website.We make these documents available as soon as reasonably practicable after we file them with or furnish them to the SEC.You can also read and copy any materials that we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington DC 20549. You can obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC also maintains an Internet site at www.sec.com that contains our reports, proxy and information statements and other information that we file electronically with the SEC. Item 2. Properties. Our principal executive offices are located at 7659 E. Wood Drive, Scottsdale, Arizona and are provided to us free of charge by Diana Jakowchuk, our Secretary, Treasurer and Principal Accounting Officer. Item 3. Legal Proceedings. On March 9, 2010 the USPTO declared interference between the Company as Senior Party and Allvoice Developments, US LLC as Junior Party. The Company retained a law firm for representation in the interference. Oral arguments before a three member panel of judges occurred on January 13, 2011. On April 27, 2012, the BPAI denied the Company’s motions. On May 28, 2012 the Company filed a request for rehearing in the BPAI. On December 19, 2012 the BPAI denied the Company’s request for rehearing. Item 4. Submission of Matters to a Vote of Security Holders. None PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Commencing on June 19, 2008, our common stock has been quoted on the OTCBB under the symbol “AVOI”. The following table sets forth the high and low bid prices per share of our common stock for each full quarterly period in 2012 and 2011. These prices represent inter-dealer quotations without retail markup, markdown or commission and may not necessarily represent actual transactions. High Low $ $ Three Months Ended December 31, 2012 0.03 0.03 Three Months Ended September 30, 2012 0.04 0.03 Three Months Ended June 30, 2012 0.05 0.05 Three Months Ended March 31, 2012 0.10 0.10 Three Months Ended December 31, 2011 0.07 0.04 Three Months Ended September 30, 2011 0.07 0.07 Three Months Ended June 30, 2011 0.09 0.09 Three Months Ended March 31, 2011 0.08 0.08 Holders As of December 31, 2012, we have approximately 61 holders of record of our common stock and 204,282,865 shares issued and outstanding. The number of record holders was determined from the records of our transfer agent and does not include beneficial owners of common stock whose shares are held in the names of various securities brokers, dealers and registered clearing agencies. The transfer agent of our common stock is Holladay Stock Transfer, 2939 N. 67thPlace, Scottsdale, AZ 85251. Dividends We have not declared any cash dividends, nor do we have any current plans to do so. We are not subject to any legal restrictions respecting the payment of dividends, except that they may not be paid to render us insolvent. We currently anticipate that we will retain all of our future earnings for use in the expansion and operation of our business and do not anticipate paying any cash dividends in the foreseeable future. Unregistered Sales of Equity Securities We have not sold any equity securities during the period covered by this Annual Report on Form 10-K that were not previously disclosed by us in a Quarterly Report on Form 10-Q or in a Current Report on Form 8-K. Item 6. Selected Financial Data. As a "smaller reporting company" as defined by Item 10 of Regulation S-K, we are not required to provide information required by this Item. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. The following discussion and analysis should be read in conjunction with the consolidated financial statements and related notes included elsewhere in this Annual Report on Form 10-K. This document contains certain forward-looking statements that involve risks and uncertainties, such as statements of the Company’s plans, objectives, expectations and intentions. When used in this document, the words “expects”, “anticipates”, “intends” and “plans” and similar expressions are intended to identify certain of these forward-looking statements. The cautionary statements made in this document should be read as being applicable to all related forward-looking statements wherever they appear in this document. Our actual results could differ materially from those discussed in this document. Results of Operation We completed a stock exchange on May 19, 2008 and changed our business model. We have not generated any revenue since inception and do not have any cash generating product or licensing sales. We are a development stage enterprise that has incurred losses since Inception (March 15, 1994). At December 31, 2012, we had current assets of $76,520, and current liabilities of $215,523, as compared to $13,405 current assets and $276,053 in current liabilities at December 31, 2011. Our increase in current assets is primarily attributable to sales of shares of our Common Stock. Our decrease in current liabilities primarily is due to the decreased professional fees incurred in connection with the interference proceedings in the USPTO. We had a net loss of $419,900 for the year ended December 31, 2012, as compared to a net loss of $414,330 for the year ended December 31, 2011. The increase in net loss is primarily attributable to the increase in legal and accounting fees during the course of the year ended December 31, 2012. Liquidity and Capital Resources During the year ended December 31, 2012, we used $469,447 of cash in operating activities and $5,438 of cash in investing activities, as we received $538,000 of cash from the sale of shares of our common stock. As a result, for the year ended December 31, 2012, we recognized a $63,115 net increase in cash on hand. For the year ended December 31, 2011, we used $494,950 of cash in operating activities and $25,780 of cash in investing activities, and received net cash of $405,575 provided by financing activities, resulting in a $115,155 decrease in cash on hand for the year. During the years ended December 31, 2012 and 2011, our president has loaned or advanced to us funds for working capital on an “as needed” basis. There is no assurance that these loans or advances will continue in the future. Because of our history of losses, net capital deficit and lack of assurance of additional financing, the audit report on our financial statements contains a “going concern” opinion regarding doubt about our ability to continue as a going concern. In an attempt to address our financing needs, we have made sales of our common stock in private transactions. We entered into Stock Purchase Agreements for the sale of our common stock in 2010 pursuant to which we received $420,000 in 2010 and $150,000 in proceeds. We entered into a Stock Purchase Agreement dated March 9, 2011 with one person who agreed to purchase 4,375,000 restricted shares of the common stock of AVRS for $350,000. Payment was made in full on March 10, 2011. During the twelve months ended December 31, 2012, we entered into Stock Purchase Agreements for the private sale to four persons or entities of an aggregate of 11,640,000 shares of the common stock for aggregate proceeds of $532,000. All of the proceeds were paid during the 12 months ended December 31, 2012. If we continue to pursue interference proceedings, or initiate or defend infringement actions, we would expect to incur substantial costs and legal fees that ultimately may not be recoverable. We will require additional debt or equity financing or a combination of both in order to carry out our business plan. We incurred substantial legal fees and costs in connection with the interference proceeding with Allvoice, and we will likely continue to incur expenses in defending our patents and pursuing license agreements. We plan to raise additional funds through future sales of our securities, until such time as our revenues are sufficient to meet our cost structure, and ultimately achieve profitable operations. There is no assurance we will be successful in raising additional capital or achieving profitable operations. Our board of directors may attempt to use non-cash consideration to satisfy obligations that may consist of restricted shares of our common stock. These actions would result in dilution of the ownership interests of existing shareholders and may further dilute our common stock book value. To obtain sufficient funds to meet our future needs for capital, we will from time to time, evaluate opportunities to raise financing through some combination of the private sale of equity, or issuance of convertible debt securities. However, future equity or debt financing may not be available to us at all, or if available, may not be on terms acceptable to us. We do not intend to pay dividends to shareholders in the foreseeable future. We have increased our efforts to monetize our assets. We are currently engaged in discussion with certain firms dedicated to assisting in the commercialization of intellectual assets. U.S. Patent #5,960,447 includes 42 claims that we believe cover an extremely broad base of features applicable to existing ASR products and markets. We intend to use our patent protection to our advantage by licensing or otherwise. If our licensing and other efforts prove successful, our liquidity may increase. U.S. Patent #7,558,730 expands an extremely broad base of features in speech recognition and transcription across heterogeneous protocols.Costs totaling $58,277 have been capitalized and amortization began in the third quarter 2009. U.S. Patent #7,949,534 is an expansion of the coverage of AVRS’s second patent and incorporates speech recognition and transcription among transcription engines employing incompatible protocols. Costs totaling $3,365 have been capitalized and amortization began in the second quarter 2011. U.S. Patent #8,131,557 is an expansion of AVRS’s second and third patent. Costs totaling $5,092 have been capitalized and amortization began in the first quarter 2012. In order for our operations to continue, we will need to generate revenues from our intended operations sufficient to meet our anticipated cost structure. We may encounter difficulties in establishing these operations due to our inability to successfully prosecute any patent enforcement actions or our inability to effectively execute our business plan. If we do not raise additional capital, or we are unable to obtain additional financing, or begin to generate revenues from our intended operations, we may have to scale back or postpone the development and marketing of our products or the enforcement of our patent rights until such financing is available. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. As a "smaller reporting company" as defined by Item 10 of Regulation S-K, we are not required to provide information required by this Item. Item 8. Financial Statements and Supplementary Data. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Advanced Voice Recognition Systems: We have audited the accompanying balance sheets of Advanced Voice Recognition Systems (“the Company”) as of December 31, 2012 and 2011 and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Advanced Voice Recognition Systems, as of December 31, 2012 and 2011, and the results of its operations and its cash flows for the years then ended, in conformity with generally accepted accounting principles in the United States of America. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the Company's internal control over financial reporting. Accordingly, we express no such opinion. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company’s significant operating losses raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Borgers & Cutler CPA’s PLLC Borgers & Cutler CPA’s PLLCDenver, CO March 5, 2012 ADVANCED VOICE RECOGNITION SYSTEMS, INC. (A Development Stage Company) Consolidated Balance Sheets DECEMBER 31, DECEMBER 31, 2012 2011 ASSETS Current Assets Cash $ 76,520 $ 13,405 Prepaid Expenses (Note 7) — — Total Current Assets 76,520 13,405 Fixed Assets (Note 2) Computer software and equipment, net 4,333 1,982 Total Fixed Assets 4,333 1,982 Intangible Assets Patent, net (Note 3) 56,709 61,274 Deferred costs 18,495 21,826 Total Intangible Assets 75,204 83,100 Total Assets $ 156,057 $ 98,487 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ 209,702 $ 239,821 Payroll 21 30,432 Accrued interest to related party (Note 4) — — Indebtedness to related parties (Note 4) 5,800 5,800 Total Current Liabilities 215,523 276,053 Stockholders' Deficit (Note 1) Common stock, $.001 par value; 547,500,000 shares authorized 204,282,865 and 192,642,865, issued and outstanding respectively $ 204,283 $ 192,643 Additional paid-in capital 7,485,100 6,958,740 Deficit accumulated during development stage (7,748,849) (7,328,949) Total Stockholders' Deficit (59,466) (177,566) Total Liabilities and Stockholders' Deficit $ 156,057 $ 98,487 The accompanying notes are an integral part of these financial statements. ADVANCED VOICE RECOGNITION SYSTEMS, INC. (A Development Stage Company) Consolidated Statements of Operations FOR THE YEARS ENDED THROUGH DECEMBER 31, DECEMBER 31, 2012 2011 2012 Sales $ — $ — $ 1,241,924 Cost of goods sold — — 379,378 Gross profit — 862,546 Operating expenses: Research and development — — 1,189,531 Contributed services (Note 4) — 61,536 2,317,982 General and administrative: Compensation 268,610 176,891 1,056,674 Stock Based Compensation — — 150,500 Professional fees 116,989 138,939 1,551,314 Office 19,212 17,174 315,672 Rent — — 157,356 Travel 3,336 6,667 158,181 Advertising — — 81,090 Bad debt expense — — 67,217 Other 11,753 11,877 421,362 Impairment of Deferred Costs — — 1,068,860 Total operating expenses 419,900 413,084 8,535,739 Loss from operations (419,900) (413,084) (7,673,193) Other income and (expense): Investment Income — — 5,062 Interest expense — (1,246) (67,215) Loss on sale of assets — — (13,503) Net other expense — (1,246) (75,656) Loss before income taxes (419,900) (414,330) (7,748,849) Provision for income taxes (Note 5) — — — Net Loss $ (419,900) $ (414,330) $ (7,748,849) Basic and diluted loss per common share $ (0) $ (0) Weighted average number of common shares outstanding 200,442,427 191,296,975 The accompanying notes are an integral part of these financial statements. ADVANCED VOICE RECOGNITION SYSTEMS, INC. (A Development Stage Company) Consolidated Statement of Stockholders' Deficit Deficit Accumulated NCC, LLC Additional During Membership Common Stock Paid-in Development Deferred Interests Shares Amount Capital Stage Compensation Total Balance at March 15, 1994 (inception) $ 750 $ 1,000 $ - $ - $ - $ 1,000 Net Loss - (3,976) - (3,976) Balance at December 31, 1994 - 750 1,000 - (3,976) (2,976) Net Loss - (38,516) - (38,516) Balance at December 31, 1995 - 750 1,000 - (42,492) (41,492) Net Loss - (144,843) - (144,843) Balance at December 31, 1996 - 750 1,000 - (187,335) (186,335) Net Loss - (3,291) - (3,291) Balance at December 31, 1997 - 750 1,000 - (190,626) (189,626) Net Loss - (537,561) - (537,561) Balance at December 31, 1998 - 750 1,000 - (728,187) (727,187) Net Loss - - ` - (512,491) - (512,491) Balance at December 31, 1999 - 750 1,000 - (1,240,678) (1,239,678) May 19, 2000, obligations contributed to capital - - - 1,335,432 - - 1,335,432 May 19, 2000, paid-in capital of NCC, Inc. transferred to NCC, LLC membership interests. 1,336,432 (750) (1,000) (1,335,432) May 19, 2000, acquisition of NCC, Inc. by NCC, LLC 487,500 - 487,500 Contributed services (Note 4) 520,000 - 520,000 Net Loss - (1,125,348) - (1,125,348) Balance at December 31, 2000 2,343,932 - - - (2,366,026) - (22,094) Contributed services (Note 4) 720,500 - 720,500 Net Loss - (990,765) - (990,765) Balance at December 31, 2001 3,064,432 - - - (3,356,791) (292,359) Various dates, payment of expenses by member 257 - 257 Contributed services (Note 4) 50,767 - 50,767 Net Loss - (191,542) - (191,542) Balance at December 31, 2002 3,115,456 - - - (3,548,333) (432,877) Various dates, payment of expenses by member 600 - 600 Contributed services (Note 4) 18,749 - 18,749 Net Loss - (19,349) - (19,349) Balance at December 31, 2003 3,134,805 - - - (3,567,682) (432,877) December 31, 2004, obligation to member contributed to capital 378,462 - 378,462 Contributed services (Note 4) 58,651 - 58,651 Net Loss - (58,651) - (58,651) Balance at December 31, 2004 3,571,918 - - - (3,626,333) - (54,415) July 7, 2005, Incorporation of AVRS from NCC LLC membership interests and subsequent merger with Samoyed Energy Corp (Note 1) (3,571,918) 93,333,333 93,333 3,478,585 - - - December 20, 2005 1.5 to 1 stock split 46,666,667 46,667 (46,667) - Contributed services (Note 4) - - - 158,648 - - 158,648 Net Loss - (241,957) - (241,957) Balance at December 31, 2005 - 140,000,000 140,000 3,590,566 (3,868,290) (137,724) Contributed services (Note 4) - - - 70,189 - - 70,189 Net Loss - (106,867) - (106,867) Balance at December 31, 2006 - 140,000,000 140,000 3,660,755 (3,975,157) (174,402) Contributed services (Note 4) - - - 83,652 - - 83,652 Net Loss - (122,688) - (122,688) Balance at December 31, 2007 - 140,000,000 140,000 3,744,407 (4,097,845) (213,438) April 28, 2008, Stock issued in recapitalization with Samoyed (Note 1) - 24,700,008 24,700 (24,700) - - - Proceeds from shareholder to retain common shares under Stock Exchange Agreement (Note 1) - - - 331,000 - - 331,000 Contributed services (Note 4) - - - 121,077 - - 121,077 Net Loss - (431,022) - (431,022) Balance at December 31, 2008 - 164,700,008 164,700 4,171,784 (4,528,867) - (192,383) Proceeds from shareholder to retain common shares under Stock Exchange Agreement (Note 1) - - - 52,430 - - 52,430 March 18, 2009, 350,000 shares of common stock issued for future services and stock based compensation (Note 1) 350,000 350 87,150 - (81,181) 6,319 Contributed services (Note 4) - - - 238,837 - - 238,837 Stock Based Compensation (Note 1) - 81,181 81,181 December 8, 2009, 350,000 shares of common stock issued for future services and deferred compensation (Note 1) 350,000 350 62,650 - (63,000) - Net Loss - (480,390) - (480,390) Balance at December 31, 2009 $ - 165,400,008 $ 165,400 $ 4,612,851 $ (5,009,257) $ (63,000) $ (294,006) Proceeds from shareholder to retain common shares under Stock Exchange Agreement (Note 1) - - - 153,332 - - 153,332 March 11,02010 2,000,000 shares of common stock issued for stock purchase agreement - 2,000,000 2,000 98,000 - - 100,000 March 15, 2010 1,000,000 shares of common stock issued for stock purchase agreement - 1,000,000 1,000 49,000 - - 50,000 Stock Based Compensation - 63,000 63,000 April 19, 2010 1,000,000 shares of common stock issued for stock purchase agreement - 1,000,000 1,000 49,000 - - 50,000 May 5, 2010 250,000 shares of common stock issued for stock purchase agreement - 250,000 250 19,750 - - 20,000 May 17, 2010 1,000,000 shares of common stock issued for stock purchase agreement - 1,000,000 1,000 49,000 - - 50,000 May 19, 2010 1,000,000 shares of common stock issued for stock purchase agreement - 1,000,000 1,000 49,000 - - 50,000 July 9, 2010 2,000,000 shares of common stock issued for stock purchase agreement - 2,000,000 2,000 98,000 - - 100,000 July 26, 2010 600,000 shares of common stock issued for stock purchase agreement - 600,000 600 49,400 - - 50,000 August 28, 2010 1,250,000 shares of common stock issued for stock purchase agreement - 1,250,000 1,250 98,750 - - 100,000 September 2, 2010 250,000 shares of common stock issued for stock purchase agreement - 250,000 250 19,750 - - 20,000 September 3, 2010 625,000 shares of common stock issued for stock purchase agreement - 625,000 625 49,375 - - 50,000 September 24, 2010 375,000 shares of common stock issued for stock purchase agreement - 375,000 375 29,625 - - 30,000 October 19, 2010 250,000 shares of common stock issued for stock purchase agreement - 250,000 250 19,750 - - 20,000 October 20, 2010 2,142,857 shares of common stock issued for stock purchase agreement - 2,142,857 2,143 147,857 - - 150,000 October 27, 2010 5,250,000 shares of common stock issued for stock purchase agreement - 5,250,000 5,250 414,750 - - 420,000 November 4, 2010 2,000,000 shares of common stock issued for stock purchase agreement - 2,000,000 2,000 158,000 - - 160,000 Contributed services (Note 4) - - - 215,376 - - 215,376 Net Loss (1,905,362) (1,905,362) Balance at December 31, 2010 $ 186,392,865 $ 186,393 $ 6,380,566 $ (6,914,619) $ - $ (347,660) March 9, 2011 4,375,000 shares of common stock issued for stock purchase agreement 4,375,000 4,375 345,625 # 350,000 Proceeds from shareholder to retain common shares under Stock Exchange agreement (Note 1) 22,888 22,888 April 19, 2011 1,875,000 shares of common stock issued for stock purchase agreement 1,875,000 1,875 148,125 150,000 Contributed services (Note 4) 61,536 61,536 Net Loss (414,330) (414,330) Balance at December 31, 2011 $ 192,642,865 $ 192,643 $ 6,958,740 $ (7,328,949) $ - $ (177,566) January 10, 2012 5,000,000 shares of common stock issued for stock purchase agreement 5,000,000 5,000 195,000 200,000 Proceeds from shareholder to retain common shares under Stock Exchange agreement (Note 1) 6,000 6,000 January 25, 2012 2,040,000 shares of common stock issued for stock purchase agreement 2,040,000 2,040 99,960 102,000 August 17, 2012 2,000,000 shares of common stock issued for stock purchase agreement 2,000,000 2,000 98,000 100,000 November 21, 2012 200,000 shares of common stock issued for stock purchase agreement 200,000 200 9,800 10,000 November 23, 2012 2,400,000 shares of common stock issued for stock purchase agreement 2,400,000 2,400 117,600 120,000 Net Loss (419,900) (419,900) Balance at December 31, 2012 $ 204,282,865 $ 204,283 $ 7,485,100 $ (419,900) $ - $ (59,466) The accompanying notes are an integral part of these financial statements. ADVANCED VOICE RECOGNITION SYSTEMS, INC. (A Development Stage Company) Consolidated Statements of Cash Flows MARCH 15, 1994 (INCEPTION) FOR THE YEARS ENDED THROUGH DECEMBER 31, DECEMBER 31, 2012 2011 2012 Cash Flows from Operating Activities: Net loss $ (419,900) $ (414,330) $ (7,748,849) Adjustments to reconcile net loss to net Cash (used in) operating activities: Amortization and depreciation 10,983 10,487 79,611 Contributed services — 61,536 2,317,982 Expenses paid in exchange for shareholder debt — — 34,047 Disposal of fixed asset loss — 495 495 Stock-based compensation expense — — 150,500 Changes in operating assets: Prepaid Expenses — 130,000 — Changes in operating liabilities: Accounts payable (60,530) (281,555) 209,723 Accrued interest related party — (1,583) — Net cash used in operating activities (469,447) (494,950) (4,956,491) Cash Flows from Investing Activities: Purchases of computer equipment and software (3,678) (2,200) (11,168) Payments for patents (5,092) (3,365) (129,981) Payments for deferred costs 3,332 (20,215) (18,494) Net cash used in investing activities (5,438) (25,780) (159,643) Cash Flows from Financing Activities: Proceeds from sale of common stock 538,000 522,888 5,220,901 Payments on advances from shareholder — — (34,047) Payments on promissory note from shareholder — (117,313) (305,544) Proceeds from promissory notes and advances — — 311,344 Net cash provided by financing activities 538,000 405,575 5,192,654 Net change in cash 63,115 (115,155) 76,520 Cash at beginning of period 13,405 128,560 — CASH AT END OF PERIOD $ 76,520 $ 13,405 $ 76,520 Supplemental Disclosure of Cash Flow Information: Cash paid during the period for: Interest $ — $ 2,813 $ 25,816 Income taxes $ $ — $ — The accompanying notes are an integral part of these financial statements. ADVANCED VOICE RECOGNITION SYSTEMS, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1. Nature of Operations The operations of Advanced Voice Recognition Systems, Inc. (“AVRS” or the “Company”), http://www.avrsys.com, commenced in 1994 with a predecessor entity called NCC, Inc. NCC, Inc. was incorporated on March 15, 1994 in the State of Ohio. NCC, Inc. operated as a software and hardware development company that marketed voice recognition and transcription products for commercial applications. In May 2000, WG Investments, LLC acquired the assets of NCC, Inc. and subsequently changed its name to NCC, LLC. NCC, LLC (also a predecessor to AVRS) continued the operations of NCC, Inc. until approximately December 31, 2001, when shifts in the industry’s markets caused NCC, LLC to suspend its operations. AVRS was incorporated in the State of Colorado on July 7, 2005. In September 2005, the members of NCC, LLC transferred all of their membership interests in NCC, LLC to AVRS in exchange for 93,333,333 shares (post-recapitalization) of AVRS common stock. In December 2005, the Board of Directors approved a 1.5-to-1 stock split issuing 46,666,667 common shares (post-recapitalization), which increased the number of common shares outstanding to 140million shares (post-capitalization). Following the incorporation of AVRS, the Company initiated a new business plan and intends to continue its operations in the voice recognition and transcription industry. AVRS is a software development company specializing in speech recognition technologies. AVRS has successfully obtained patent protection of its proprietary technology (refer to Note 3, Intangible Assets). The Company plans to focus its technologies for the medical profession because of the profession’s present extensive use of dictation and its need for multiple applications of speech recognition technology in the generation of reports, documents and medical bills. Additionally the Company plans to focus on server based dictation and transcription, visual voicemail and the voicemail to text market. The Company is a development stage enterprise in accordance with Financial Accounting Standards Board’s Accounting Standards Codification 915 “Development Stage Entities”. The Company has been in the development stage since Inception (March 15, 1994). Stock Exchange Agreement On April 28, 2008, the Company entered into a Stock Exchange Agreement (“the Agreement”) with Samoyed Energy Corp., a Nevada corporation (“Samoyed”), which resulted in a reverse acquisition. The Agreement provided for the reorganization of AVRS with Samoyed. In connection with the Agreement, Samoyed acquired all of the issued and outstanding common shares of AVRS in exchange for 140 million shares of Samoyed’s common stock. On May 19, 2008 at the closing of the Agreement, the former shareholders of AVRS owned approximately 85% of the outstanding common stock of Samoyed, resulting in a change in control. For accounting purposes, this acquisition has been treated as a reverse acquisition and recapitalization of AVRS, with Samoyed the legal surviving entity. Since Samoyed had, prior to the recapitalization, minimal assets and limited operations, the recapitalization has been accounted for as the sale of 24,700,008 shares of AVRS common stock for the net liabilities of Samoyed. Therefore, the historical financial information prior to the date of the recapitalization is the financial information of AVRS. Costs of the transaction have been charged to the period in which they are incurred. In connection with the Agreement, a shareholder of Samoyed holding an aggregate of 3.5 million shares of Samoyed’s common stock made payments totaling $565,651 since 2008 in lieu of tendering shares to the Company. The Company received the final payment of $6,000 on February 15, 2012. Stock Purchase Agreements During the year ended December 31, 2011, the Company entered into a Stock Purchase Agreement for the private sale of 4,375,000 restricted shares of its common stock for $350,000, all of which was received in 2011. During the year ended December 31, 2012, the Company entered into Stock Purchase Agreements for the private sale of an aggregate of 11,640,000 shares of the common stock for aggregate proceeds of $532,000, all of which was received in 2012. Agreement and Plan of Merger On March 25, 2009, the Company entered into an Agreement and Plan of Merger (“Agreement and Plan of Merger”) with its wholly-owned subsidiary, NCC, LLC, a Colorado limited liability company, whereby NCC, LLC merged with and into the Company pursuant to Section 92A.180 of the Nevada Business Corporations Act. Upon consummation of the Agreement and Plan of Merger: (i) NCC, LLC ceased to exist; (ii) the Company’s membership interests in NCC, LLC automatically were canceled or retired and ceased to exist, without any consideration delivered in exchange thereof; (iii) the title to all estate, property rights privileges, powers and franchise assets and/or other rights owned by NCC, LLC became vested in the Company without reversion or impairment; and (iv) all liabilities of any kind of NCC, LLC became vested in the Company. Stock Based Compensation During the period since Inception (March 15, 1994) the Company issued 700,000 restricted shares of the Company’s common stock for services rendered by outside consultants. Note 2. Significant Accounting Policies Going Concern The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. As shown in the accompanying financial statements, the Company is a development stage enterprise with losses since Inception and a net capital deficit. These factors, among others, may indicate that the Company will be unable to continue as a going concern for reasonable period of time. The financial statements do not include any adjustments relating to the recoverability and classification of assets and liabilities that might be necessary should the Company be unable to continue as a going concern. The Company’s continuation as a going concern is dependent upon its ability to generate sufficient cash flow to meet its obligations on a timely basis and ultimately to attain profitability. During the years ended December 31, 2012 and 2011, the Company’s president has loaned or advanced the Company funds for working capital on an “as needed” basis. There is no assurance that these loans or advances will continue in the future.During the twelve months ended December 31, 2011 the Company received an aggregate of $500,000 from the sale of shares in private offerings of its common stock. During the twelve months ended December 31, 2012, the Company received an aggregate of $ 532,000 from the sale of shares in private offerings of its common stock. Use of Estimates The preparation of financial statements in accordance with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Basis of Consolidation The consolidated financial statements include our accounts and those of NCC, LLC which merged with and into AVRS, Inc. March 25, 2009. Intercompany transactions and balances have been eliminated. The accounts, results of operations and cash flows of acquired companies are included from their respective acquisition dates. Cash and Cash Equivalents The Company considers all highly liquid debt instruments with original maturities of three months or less when acquired to be cash equivalents. The Company had cash at December 31, 2012 of $76,520, and $13,405 cash at December 31, 2011. No amounts resulted from cash equivalents. Financial Instruments The carrying amounts of cash, receivables and current liabilities approximate fair value due to the short-term maturity of the instruments. Fixed Assets Fixed assets are stated at cost. Depreciation is calculated using the straight-line method over the estimated useful lives of the related assets, ranging from three to five years. Expenditures for additions and improvements are capitalized, while repairs and maintenance costs are expensed as incurred. The cost and related accumulated depreciation of property and equipment sold or otherwise disposed of are removed from the accounts and any gain or loss is recorded in the year of disposal. Revenue Recognition Revenue from the sale of inventory is recognized on the date of sale, title and risk of loss have transferred to the purchaser, the fees are fixed or determinable and collection is reasonably assured. Revenue from the performance of services is recognized when services have been completed and collection is probable. There are no multiple element sales and no history of material returns. The revenue recognition policies relate to operations performed prior to the Company’s reverse acquisition. Income Taxes Income taxes are provided for the tax effects of transactions reported in the financial statements and consist of taxes currently due plus deferred taxes related primarily to differences between the recorded book basis and the tax basis of assets and liabilities for financial and income tax reporting. Deferred tax assets and liabilities represent the future tax return consequences of those differences, which will either be taxable or deductible when the assets and liabilities are recovered or settled. Deferred taxes are also recognized for operating losses that are available to offset future taxable income and tax credits that are available to offset future federal income taxes.The Company believes that its income tax filing positions and deductions will be sustained on audit and does not anticipate any adjustments that will result in a material adverse effect on the Company’s financial condition, results of operations, or cash flow.Therefore, no reserves for uncertain income tax positions have been recorded pursuant to ASC 740.The Company did not record a cumulative effect adjustment related to the adoption of ASC 740. Research and Development Costs Research and development costs are expensed in the period incurred. Patents, Deferred Costs and Amortization Patents consist of costs incurred to acquire issued patents. Amortization commences once a patent is granted. Costs incurred to acquire patents that have not been issued are reported as deferred costs. If a patent application is denied or expires, the costs incurred are charged to operations in the year the application is denied or expires. The Company amortizes its patents over an estimated useful life of twenty years. Impairment and Disposal of Long-Lived Assets The Company evaluates the carrying value of its long-lived assets under the provisions of Statement of Financial Accounting Standard (“SFAS”) No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets” now referred to as ASC 360-10 Property, Plant, and Equipment – “Impairment or Disposal of Long Lived Assets” subsections” . ASC 306-10 requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted future cash flows estimated to be generated by those assets are less than the assets’ carrying amount. If such assets are impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the fair value of the assets. Assets to be disposed of are reported at the lower of the carrying value or fair value, less costs to sell. The Company’s last impairment analysis was completed effective December 31, 2012.Impairment recorded for each of the years ending 2012 and 2011 was $-0-. See Note 3. Loss per Common Share The Company reports net loss per share using a dual presentation of basic and diluted loss per share. Basic net loss per share excludes the impact of common stock equivalents. Diluted net loss per share utilizes the average market price per share when applying the treasury stock method in determining common stock equivalents. At December 31, 2012 and 2011, there were no variances between the basic and diluted loss per share as there were no potentially dilutive securities outstanding. Fair Value of Financial Instruments The carrying amounts of cash and current liabilities approximate fair value because of the short-term maturity of these items. These fair value estimates are subjective in nature and involve uncertainties and matters of significant judgment, and, therefore, cannot be determined with precision.Changes in assumptions could significantly affect these estimates.We do not hold or issue financial instruments for trading purposes, nor do we utilize derivative instruments. The FASB Accounting Standards Codification (ASC) clarifies that fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. It also requires disclosure about how fair value is determined for assets and liabilities and establishes a hierarchy for which these assets and liabilities must be grouped, based on significant levels of inputs as follows: Level 1: Quoted prices in active markets for identical assets or liabilities. Level 2: Quoted prices in active markets for similar assets and liabilities and inputs that are observable for the asset or liability. Level 3: Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. The determination of where assets and liabilities fall within this hierarchy is based upon the lowest level of input that is significant to the fair value measurement. Subsequent Events On March 9, 2010 the United States Patent and Trademark Office (“USPTO”) declared an interference between the Company as Senior Party and Allvoice Developments, US LLC as Junior Party. On April 27, 2012, the BPAI denied the Company’s motions. On May 28, 2012 the Company filed a request for rehearing in the BPAI. On December 19, 2012 the BPAI denied the Company’s request for rehearing. Recent Accounting Pronouncements The Company reviewed all recently issued, but not yet effective, accounting pronouncements and does not believe the future adoption of any such pronouncements may be expected to cause a material impact on its financial condition or the results of its operations. Note 3. Intangible and Fixed Assets Intangible Assets On November 13, 1995 the Company filed a patent application with the U.S. Patent and Trademark Office, which was granted on September 28, 1999 as patent #5,960,447, “Word Tagging and Editing system for Speech Recognition”. In accordance with 35 USC 154, the term for the above referenced patent shall be for a period beginning on the date on which the patent issues and ending 20 years from the date on which the application for the patent was filed in the United States. The above referenced U.S. Patent will expire on November 13, 2015. The Company monitors the anticipated outcome of legal actions, and if it determines that the success of the defense of a patent is probable, and so long as the Company believes that the future economic benefit of the patent will be increased, the Company capitalizes external legal costs incurred in the defense of the patent. Upon successful defense of litigation, the amounts previously capitalized are amortized over the remaining life of the patent. On July 7, 2009, Patent No.: US 7,558,730 titled “Speech Recognition and Transcription Among Users Having Heterogeneous Protocols” was issued by the United States Patent and Trademark Office.In accordance with 35 USC 154, the patent shall be for a term beginning on July 7, 2009 and ending 20 years from the application date of November 27, 2001.The patent will expire on November 27, 2021.The deferred fees were capitalized during the quarter ended September 30, 2009 and the Company began amortization. On March 9, 2010 the United States Patent and Trademark Office declared interference between the Company as Senior Party and Allvoice Developments, US LLC as Junior Party. Interference is a proceeding before the Board of Patent Appeals and Interference (“BPAI”) in instances where two or more parties claim patent rights to the same technology. The U.S. patent system awards patents to the first party to invent a particular technology. In an interference, the primary purpose is to determine which party invented the technology first, and to award the patent to that party. The Company has been a party to the patent interference proceedings since March 2010. Due to the absence of a decision by the end of 2010, in the 4th quarter of 2010, AVRS impaired 100% of the deferred costs associated with the interference, resulting in a $1,068,860 impairment loss. The expense in 2012 and 2011 was $40,649 and $44,007 respectively. On April 27, 2012, the BPAI entered a judgment denying the Company’s motions. On May 29, 2012, AVRS filed a Request for Rehearing in the BPAI. On December 19, 2012 the BPAI entered a judgment denying the request for rehearing. Further options included filing an appeal to the Court of Appeals or filing a civil suit. The Company decided that further litigation would be costly and time-consuming and would divert the attention of our management and key personnel from our business operations. On May 24, 2011 Patent No. US 7,949,534 was issued by the United States Patent and Trademark Office. In accordance with 35 USC 154, the patent shall be for a term beginning May 24, 2011 and ending 20 years from the application date of the parent application (US Patent No. #7,558,730) of November 27, 2001. The patent will expire on November 27, 2021. The deferred fees were capitalized during the quarter ended June 30, 2011 and the Company began amortization. On March 6, 2012 Patent No. US 8,131,557 was issued by the United States Patent and Trademark Office. In accordance with 35 USC 154, the patent shall be for a term beginning March 6, 2012 and ending 20 years from the application date of the parent application (US Patent No. 7,558,730) of November 27, 2001. The patent will expire on November 27, 2021. The deferred fees were capitalized during the quarter ended March 31, 2012 and the Company began amortization. Amortization at December 31, 2012 is as follows: SCHEDULE OF INTANGIBLE ASSETS December 31, 2012 U.S. Patent # Carrying Value Amortization Patent, net 5,960,447 $ 63,247 $ 55,866 $ 7,381 7,558,730 58,277 16,422 41,855 7,949,534 3,365 548 2,817 8,131,557 5,092 436 4,656 $ 129,981 $ 73,272 $ 56,709 Amortization expense totaled $9,657 and $9,143 for the years ending December 31, 2012 and 2011, respectively. Estimated aggregate amortization expense for each of the next five years is as follows: SCHEDULE OF FUTURE AMORTIZATION Year ending December 31, 2013 9,743 2014 8,692 2015 5,527 2016 5,527 2017 5,527 Thereafter 21,693 Total $ 56,709 Fixed Assets Assets disposed of during 2011 include a laptop costing $900 and having accumulated depreciation of $405. A loss of $495 was taken. The laptop was scrapped. Depreciation expense totaled $1,326 and $1,344, respectively, for the years ended December 31, 2012 and 2011 respectively. PROPERTY PLANT AND EQUIPMENT December 31, 2012 December 31, 2011 Computer equipment $ 6,627 $ 2,950 Computer software 3,640 3,640 10,267 6,590 Less accumulated depreciation (5,934) (4,608) Computer software and equipment, net $ 4,333 $ 1,982 Note 4. Related Party Transactions Contributed Services During the years from 2000 through 2012 the Company’s officers and employees contributed management services and administrative services. The fair value of those services totaling $2,317,982 was recorded in the accompanying financial statements based on the prevailing rates for such services, with a corresponding credit to additional paid-in capital. AVRS currently pays salaries to its two employees. Indebtedness to Related Parties During the years from 2000 through 2012, certain officers advanced the Company working capital to maintain the Company’s operations. The majority of the indebtedness was owed to the Company’s president and was paid in full at December 31, 2011. Of the amount owed to the Company’s president, $225,544 was converted into a promissory note in May 2008. As of December 31, 2011 the Company repaid the note in full. As of December 31, 2012 and 2011, the Company owed the officers $5,800. Also during 2009, the Company’s president advanced the Company working capital of $80,000 which was converted into a second promissory note in October 2009. As of December 31, 2011 the Company repaid the note in full. Interest expense related to the notes totaled $1,230 and was paid in 2011. Note 5. Income Taxes A reconciliation of the U.S. statutory federal income tax rate to the effective rate is as follows: December 31, 2012 2011 U.S. federal statutory graduated rate 34.00% 34.00% State income tax rate, net of federal benefit 0.00% 0.00% Rent & services -.45% -5.05% NOL’s -33.55% -28.95% Effective rate 0.00% 0.00% The Company is considered a start-up company for income tax purposes. As of December 31, 2012, the Company had not commenced its trade operations, so all costs were capitalized under Section 195. Accordingly, the Company had no net operating loss carry forwards at December 31, 2012. Note 6. Concentration of Risk Beginning December 31, 2010, through December 31, 2012, all noninterest-bearing transaction accounts are fully insured, regardless of the balance of the account, at all FDIC-insured institutions. On December 31, 2012, the Company had cash balances at one FDIC insured financial institution of $76,520 in non-interest bearing accounts, which amount does not exceed the related federal deposit insurance. Note 7. Prepaid Expenses On March 12, 2010, the Company paid a $65,000 retainer to a law firm in connection with the patentability phase of the interference proceedings that is to be applied to the final billing. On November 9, 2011 the retainer was applied to the outstanding balance reducing the accounts payable. On April 6, 2010 the Company paid a second $65,000 retainer to a law firm for representation in anticipation of discovery request in connection with a lawsuit between Allvoice Developments, US, LLC and Microsoft Corporation. The retainer is to be applied to the final billing. On November 9, 2011 the retainer was applied to the outstanding balance reducing the accounts payable. Note 8. Subsequent Events On March 9, 2010 the USPTO declared interference between the Company as Senior Party and Allvoice Developments, US LLC as Junior Party. On April 27, 2012, the BPAI entered a judgment denying the Company’s motions. On May 29, 2012, AVRS filed a Request for Rehearing in the BPAI. On December 19, 2012 the BPAI entered a judgment denying the request for rehearing. The Company decided that further litigation would be costly and time-consuming and would divert the attention of our management and key personnel from our business operations. Note 9. Stockholder Equity / (Deficit) The Company has issued shares of its common stock pursuant to certain agreements as described in Note 1. Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. None. Item 9A(T). Controls and Procedures. Evaluation of Disclosure Controls and Procedures Our management, with the participation of our chief executive officer, who also is our chief financial officer, evaluated the effectiveness of our disclosure controls and procedures as defined in Rules 13a-15(e) and 15d-15(e) and pursuant to Rules 13a-15(b) and 15d-15(b) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) as of December 31, 2012. Disclosure controls and procedures are controls and procedures that are designed to ensure that information required to be disclosed in our reports filed or submitted under the Exchange Act, such as this Form 10-K, is recorded, processed, summarized and reported, within the time period specified in the SEC’s rules and forms, and that such information is accumulated and is communicated to our management, including our principal executive and principal financial officers, or persons performing similar functions, as appropriate, to allow timely decisions regarding required disclosure. In designing and evaluating the disclosure controls and procedures, management recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. In addition, the design of disclosure controls and procedures must reflect the fact that there are resource constraints and that management is required to apply its judgment in evaluating the benefits of possible controls and procedures relative to their costs. Based on our review and evaluation, our chief executive officer, who also is our chief financial officer, concluded that our disclosure controls and procedures were adequate and effective, including consideration of the matters identified below to ensure that material information relating to us would be made known to them by others within the Company in a timely manner, particularly during the period in which this annual report on Form 10-K was being prepared, and that no changes are required at this time. The evaluation of our disclosure controls and procedures and the conclusion as to their adequacy and effectiveness, included consideration of the deficiency noted below and the fact that our chief executive officer and chief financial officer is extensively involved in day-to-day transactional activities combined with the fact that the volume of transactions and activities of the Company are limited. We have identified, as of December 31, 2012, a lack of segregation of duties in accounting and financial reporting activities, which we believe is a material weakness. The size of our business necessarily imposes practical limitations on the effectiveness of those internal control practices and procedures that rely on the segregation of duties. Management believes this deficiency in internal control did not result in material inaccuracies or omissions of material fact and, to the best of its knowledge, believes that the financial statements for the years ended December 31, 2012 and 2011 fairly present in all material respects the financial condition and results of operations for the Company in conformity with GAAP. There is, however, a reasonable possibility that a material misstatement of the annual or interim financial statements would not have been prevented or detected as a result of this weakness. Management’s Annual Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act. Our internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Our internal control over financial reporting includes those policies and procedures that: (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with U.S. GAAP, and that our receipts and expenditures are being made only in accordance with the authorization of its management and directors; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Our management assessed the effectiveness of its internal control over financial reporting as of December 31, 2012. We have identified, as of December 31, 2012, a lack of segregation of duties in accounting and financial reporting activities, which we believe is a material weakness. The size of our business necessarily imposes practical limitations on the effectiveness of those internal control practices and procedures that rely on the segregation of duties. Management believes this deficiency in internal control did not result in material inaccuracies or omissions of material fact and, to the best of its knowledge, believes that the financial statements for the years ended December 31, 2012 and 2011 fairly present in all material respects the financial condition and results of operations for the Company in conformity with GAAP. There is, however, a reasonable possibility that a material misstatement of the annual or interim financial statements would not have been prevented or detected as a result of this weakness. This Annual Report on Form 10-K does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by our registered public accounting firm pursuant to temporary rules of the SEC that permit us to provide only management’s report in this Annual Report on Form 10-K. Changes in internal control over financial reporting. We regularly review our system of internal control over financial reporting and make changes to our processes and systems to improve controls and increase efficiency, while ensuring that we maintain an effective internal control environment. Changes may include such activities as implementing new, more efficient systems, consolidating activities, and migrating processes. There were no changes in our internal controls over financial reporting that occurred during the period covered by this Annual Report on Form 10-K that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Item 9B. Other Information. None. PART III Item 10. Directors, Executive Officers and Corporate Governance. The following table and paragraphs provide the name and age of each of our current directors, executive officers and significant employees, the principal occupation of each during the past five years and, with respect to directors, the year in which the director was first elected as a member of our Board of Directors. Information as to the stock ownership of each of our directors and all of our current executive officers as a group is provided above under “Security Ownership of Certain Beneficial Owners and Management.” There are no family relationships between any director or executive officer. Our directors and officers serve until their respective successors are elected or appointed, as the case may be. Name of Director(1) Age Month and Year Elected as Director Position with the Company Walter Geldenhuys 57 May 2008 President, Chief Executive Officer, Chief Financial Officer and Director Donald Getty 80 December 2007 Chairman of the Board, Director Diane Jakowchuk 59 — Secretary, Treasurer and Principal Accounting Officer Walter Geldenhuys, Director, President and Chief Executive Officer Mr. Geldenhuys has served as a member of our Board of Directors since May 2008. Mr. Geldenhuys served as the President of Advanced Voice Recognition Systems, Inc., a Colorado corporation, also known as AVRS, from 2005 until AVRS was merged with and into us in June 2008. From 2000 to 2005, Mr. Geldenhuys was a member of NCC, LLC, which became AVRS’s wholly-owned subsidiary in 2005. In addition, Mr. Geldenhuys has owned Progressive Technologies LLC, a design and manufacturing concern, since 2002. Donald Getty, Director Mr. Getty has served as a member of our Board of Directors since December 2007. Mr. Getty has served as President of Sunnybank Investments, Ltd., a consulting firm, since 1992. From 1985 to 1992, Mr. Getty served two, four year terms as Premier of Alberta. In addition to acting Premier of Alberta, he held the position of Energy Minister and the position of Minister of Federal and Intergovernmental Affairs during his two terms in office. Mr. Getty has served as a director and Chairman of the Board of Capital Reserve Canada Ltd. Mr. Getty has served on the board of directors of West Isle Energy Inc., a company publicly trading on the Toronto Stock Exchange, since 1997, and Euro Resources SA, a company publicly trading on the Toronto Stock Exchange. In 1998 Mr. Getty was appointed an officer of the order of Canada and in 1999 as a member of the Alberta order of excellence. In 1954, Mr. Getty graduated, with honors, from the University of Western Ontario and earned a degree in business administration. In 2003 he received an honorary degree of law from the University of Lethbridge. Diana Jakowchuk, Secretary, Treasurer and Principal Accounting Officer Ms. Jakowchuk has served as our Secretary, Treasurer and Principal Accounting Officer since May 2008. Ms. Jakowchuk served as Secretary to AVRS, Inc. (a Colorado company). Ms. Jakowchuk has worked in the accounting and sales departments of ADCO Paint & Supply, a retail coating company, since July 2006. Between December 2004 and July 2006, Ms. Jakowchuk served as office manager for a retail hardware company. From December 2001 to December 2004, Ms. Jakowchuk served as the State Victim Assistance Coordinator for MADD Victim Services. Prior to December 2001, Ms. Jakowchuk served as Records Manager for NCC, LLC a predecessor to AVRS, Inc. Ms. Jakowchuk received an Associates of Arts degree from Scottsdale Community College in 1979. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act requires our directors and designated officers to file reports of ownership and changes in ownership of our equity securities with the Securities and Exchange Commission. Based solely on our review of the copies of such forms that we have received and on written representations from reporting persons, we believe that during the fiscal year ended December 31, 2012; all reporting persons complied with all applicable filing requirements. Corporate Governance, Code of Ethics We are committed to maintaining sound corporate governance practices. These practices are essential to running our business efficiently and to maintaining our integrity in the marketplace. Our Board of Directors is responsible for providing effective governance oversight over our affairs. Our corporate governance practices are designed to promote honesty and integrity throughout our company. We have adopted a Code of Ethics applicable to anyone who serves as our Chief Executive Officer, Chief Financial Officer, principal accounting officer or controller.A copy of the Company’s Code of Ethics is incorporated by reference to this Form 10-K as Exhibit 14.1. Audit Committee The entire Board of Directors operates as the Audit Committee. We currently do not have a written audit committee charter or similar document. When the audit committee is formed, we intend to have a designated audit committee “financial expert” who will be responsible for reviewing the results and scope of the audit, and other services provided by the independent auditors, and review and evaluate the system of internal controls. Item 11. Executive Compensation. Summary Compensation Table The following table sets forth all compensation paid to our principal executive officer and those individuals who received compensation in excess of $100,000 per year (collectively, the “Named Executive Officers”) for our last two completed fiscal years. Walter Geldenhuys, our President, Chief Executive Officer and Chief Financial Officer has contributed his services free of charge until May 1, 2011 as reflected in the following table. Summary Compensation Table A Name and Principal Position with AVRS B Year C Salary ($) D Bonus ($) E Stock Awards F Option Awards ($) G Non-Equity Incentive Plan Compensation ($) H Nonqualified Deferred Compensation Earnings ($) I All Other Compensation ($) J Total Walter Geldenhuys, 2012 195,000 0 0 0 0 0 0 195,000 President, CEO, CFO Director (1) 2011 78,000 0 0 0 0 0 0 78,000 Diane Jakowchuk, 2012 83,417 0 0 0 0 0 0 83,417 Principal Accounting Officer(2) 2011 67,000 0 0 0 0 0 0 67,000 1 Mr. Geldenhuys was appointed to our Board of Directors and as our President, Chief Executive Officer and Chief Financial Officer in May 2008. Mr. Geldenhuys also served as the President, Chief Executive Officer and Director of AVRS during the year ended December 31, 2007 and until AVRS merged with and into us in June 2008. The amounts reflected in this table include compensation Mr. Geldenhuys received as President, Chief Executive Officer of AVRS commencing in 2011. Effective March 9, 2012, the annual salary for Mr. Geldenhuys was increased to $180,000. 2 Ms. Jakowchuk was appointed as our Secretary, Treasurer and Principal Accounting Officer in May 2008. The amounts reflected in this table include compensation Ms. Jakowchuk received as Secretary, Treasurer and Principal Accounting Officer in commencing in 2010. Salary (Column C) The amounts reported in column C represent base salaries paid to each of the Named Executive Officers for the relevant fiscal year. Bonus (Column D) The amounts reported in column D represent the cash bonuses paid each of the Named Executive Officers for the relevant fiscal year. Option Awards (Column F) The amounts reported in column F represent the dollar amount of stock option awards recognized for each of the Named Executive Officers as compensation costs for financial reporting purposes (excluding forfeiture assumptions) in accordance with FAS 123(R) for the relevant fiscal years. Effective January 1, 2006, we adopted the provisions of SFAS No. 123(R), which requires the measurement and recognition of compensation expense for all share-based payment awards (including stock options) made to employees and directors based on estimated fair value. We previously accounted for the stock options under the fair value recognition provisions of FASB Statement No. 123, Accounting for Stock-Based Compensation, as amended by SFAS No. 148, Accounting for Stock-Based Compensation — Transition and Disclosure now known as ASC 718 “Compensation – Stock Compensation.” The fair value of each option award is estimated on the date of grant using the Black-Scholes valuation model that uses the assumptions noted in the following table. Expected volatilities are based on implied volatilities from similar companies that operate within the same industry sector index. We calculated the historical volatility for each comparable company to come up with an expected average volatility and then adjusted the expected volatility based on factors such as historical stock transactions, major business transactions, and industry trends. The expected terms of the options are estimated based on factors such as vesting periods, contractual expiration dates and historical exercise behavior. The risk-free rate for periods within the contractual life of the option is based on the U.S. Treasury yield curve in effect at the time of grant. Employment Contracts and Termination of Employment and Change-In-Control Arrangements We do not have written employment agreements or other employment arrangements with any of our executive officers. Our Board of Directors is evaluating the appropriate terms and conditions for the employment of our executive officers. Outstanding Equity Awards At Fiscal Year End We do not have any unexercised stock options outstanding for any of our Named Executive Officers. Director Compensation We have made no arrangements for the remuneration of our directors, except that they will be entitled to receive reimbursement for actual, demonstrable out –of –pocket expenses, including travel expenses, if any, made on our behalf. No remuneration has been paid to our directors for services to date. The following table sets forth all compensation paid to our directors for the last completed fiscal year. Name(1) Fees Earned Or Paid in Cash ($) Stock Awards ($) Option Awards ($) Non-Equity Incentive Plan Compensation ($) Change in Pension Value and Nonqualified Deferred Compensation Earnings ($) All Other Compensation ($) Total ($) Walter Geldenhuys(1) 0 0 0 0 0 0 0 Donald Getty(2) 0 0 0 0 0 0 0 1 Mr. Geldenhuys was appointed to our Board of Directors in May 2008. Mr. Geldenhuys also served as a Director of AVRS during the year ended December 31, 2007 and until AVRS merged with and into us in June 2008. Mr. Geldenhuys did not receive any compensation during the year ended December 31, 2012 for his service as one of our Directors or as a Director of AVRS. 2 Mr. Getty was appointed to our Board of Directors in December 2007. Mr. Getty also served as a Director of AVRS during the year ended December 31, 2007 and until AVRS merged with and into us in June 2008. Mr. Getty did not receive any compensation during the year ended December 31, 2012 for his service as one of our Directors or as a Director of AVRS. Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. The following table sets forth certain information with respect to the beneficial ownership of shares of our common stock as of February 15, 2012, unless otherwise indicated, (i) individually by our Chief Executive Officer and each of our other executive officers and by each of our directors, (ii) by all our executive officers and directors as a group, and (iii) by each person known to us to be the beneficial owner of more than five percent of the outstanding shares of our common stock. Except as noted in the footnotes below, each of the persons listed has sole investment and voting power with respect to the shares indicated. The information in the table is based on information available to us. The total number of shares of common stock outstanding on March 1, 2013 was 204,282,865. Beneficial Owner(1) Amount and Nature Of Beneficial Ownership Percentage of Common Stock Outstanding †Walter Geldenhuys, President, Chief Executive Officer, Chief Financial Officer and Director 112 E. Spruce Street Mitchell, SD 57301 49,728,520 (2) 24.34% Donald Getty, Director 1273 Potters Green Edmonton, Alberta, Canada 1,600,000 (3) *% Diana Jakowchuk, Secretary, Treasurer and Principal Accounting Officer 7659 E. Wood Drive Scottsdale, AZ 85260 3,941,000 1.93% All directors and executive officers as a group (three persons) 55,269,520 27.06% Blake Thorshov 220 Rock Falls Road Arroyo Grande, CA 93420 44,542,857 21.80% Douglas Holt 1465 E. Tierra Street Gilbert, AZ 85296 13,960,000 6.83% Joseph Miglietta 2464 Coral Ridge Circle Melbourne, FL 3295 13,680,000 6.70% Michael Davis 1933 E. McDowell Rd Phoenix, AZ 85006 13,687,800 6.70% † Named executive officer. * Less than 1% of the outstanding common stock. (1) “Beneficial ownership” is defined in the regulations promulgated by the SEC as (A) having or sharing, directly or indirectly (i)voting power, which includes the power to vote or to direct the voting, or (ii)investment power, which includes the power to dispose or to direct the disposition, of shares of the common stock of an issuer; or (B)directly or indirectly creating or using a trust, proxy, power of attorney, pooling arrangement or any other contract, arrangement or device with the purpose or effect of divesting such person of beneficial ownership of a security or preventing the vesting of such beneficial ownership. Unless otherwise indicated, the beneficial owner has sole voting and investment power. (2) This amount includes 136,000 shares of common stock held by Mr. Geldenhuys’ daughter, of which Mr. Geldenhuys may be deemed to have indirect ownership because he is his daughter’s custodian. (3) This amount represents 1,600,000 shares held by Sunnybank Investments Ltd., a consulting company of which Mr. Getty is President. Mr. Getty holds exclusive voting and investment power with respect to our securities held by Sunnybank Investments Ltd. Securities Authorized for Issuance under Equity Compensation Plans We currently do not have any securities authorized for issuance under an equity compensation plan. Item 13. Certain Relationships and Related Transactions, and Director Independence. Transactions with Related Persons On May 20, 2008, AVRS made a promissory note (the “Promissory Note”) in the amount of $225,544 payable to Walter Geldenhuys, our President, Chief Executive Officer, Chief Financial Officer and Director for loans made by him to AVRS. The promissory note matured on April 15, 2011. As of December 31, 2011 the Company repaid the note in full. Interest expense related to the note totaled $130 in 2011. Also during 2009, the Company’s president advanced the Company working capital of $80,000 which was converted into a second promissory note in October 2009 that matured on April 15, 2012. As of December 31, 2011 the Company repaid the note in full. Interest expense related to the note totaled $1100 in 2011. For the year ended December 31, 2011, Directors and Officers provided contributed services to the Company valued at $61,536. Aside from the relevant provisions of the Nevada Revised Statutes and other applicable laws, we currently do not have a formal policy or procedure for the review, approval or ratification of related party transactions. Director Independence Our Board of Directors affirmatively determines the independence of each director and nominee for election as a director, and has adopted the independence standards of the NASDAQ Capital Market, LLC. At this time, the Board of Directors has determined that Donald Getty, a non-employee director, is independent and has no relationship with us, except as a director and stockholder. Item 14. Principal Accounting Fees and Services. The following table sets forth the fees billed to us for professional services rendered by our principal accountant for years ended December 31, 2012 and December 31, 2011. Services 2012 2011 Audit Fees $ 15,930 $ 10,160 Audit Related Services 9,382 2,363 Tax Fees - - Total Fees $ 23,312 $ 12,523 Audit fees consist of fees for the audit of our financial statements. Audit related services include review of our financial statements and quarterly reports that are not reported as audit fees. Tax fees included tax planning and various taxation matters. PART IV Item 15. Exhibits, Financial Statement Schedules. Exhibit Description 2.1 Stock Exchange Agreement dated April 14, 2008, between Samoyed Energy Corp. and Certain Shareholders of Advanced Voice Recognition Systems, Inc.(1) 2.2 Agreement and Plan of Merger between Samoyed Energy Corp. and Advanced Voice Recognition Systems, Inc.(2) 2.3 Agreement and Plan of Merger between Advanced Voice Recognition Systems, Inc. and NCC, LLC(1)(2) 3.1 Articles of Incorporation(3) 3.2 Certificate of Change to Articles of Incorporation(4) 3.3 Bylaws(3) 10.1 Letter of Intent dated January 1, 2008 between Samoyed Energy Corp. and Advanced Voice Recognition Systems, Inc.(5) 10.2 Termination Agreement dated January 22, 2008 between Samoyed Energy Corp. and 313866 Alberta Ltd.(6) 10.3 Extension of Letter of Intent dated March 28, 2008 between Samoyed Energy Corp. and Advanced Voice Recognition Systems, Inc.(7) 10.4 Purchase and Sale Agreement dated May 15, 2008 between Samoyed Energy Corp. and Stone Canyon Resources, Inc.(8) 10.5 Promissory Note dated May 13, 2008 made by Advanced Voice Recognitions, Inc. to Walter Geldenhuys(9) 10.6 Form of Lock-Up Agreement(9) 10.7 Purchase Agreement dated September 24, 2008 between Advanced Voice Recognition Systems, Inc. and Lion Share Capital LLC(10) 10.8 Letter Agreement dated September 29, 2008 between Advanced Voice Recognition Systems, Inc. and Lambert Lavallee(10) 10.9 Letter Agreement dated January 13, 2009 between Advanced Voice Recognition Systems, Inc. and Lambert Lavallee(11) 10.10 Letter Agreement dated March 18, 2009 between Advanced Voice Recognition Systems, Inc. and Equiti-trend Advisors, LLC (12) 10.11 Letter Agreement dated May 26, 2009 between Advanced Voice Recognition Systems, Inc. and Lambert Lavallee (13) 10.12 Allonge to Promissory Note dated July 6, 2009 between Advanced Voice Recognition Systems, Inc. and Walter Geldenhuys (14) 10.13 Promissory Note dated October 9, 2009 between Advanced Voice Recognition Systems, Inc. and Walter Geldenhuys (16) 10.14 Second Allonge to Promissory Note dated November 13, 2009 between Advanced Voice Recognition Systems, Inc. and Walter Geldenhuys (17) 10.15 Letter Agreement dated November 18, 2009 between Advanced Voice Recognition Systems, Inc. and Lambert Lavallee (18) 10.16 Letter Agreement dated December 9, 2009 between Advanced Voice Recognition Systems, Inc. and OTC Navigation (19) 10.17 Strict Foreclosure dated January 11, 2010 between Advanced Voice Recognition Systems, Inc and Lion Share Capital (20) 10.18 Purchase Agreement dated March 10, 2010 between Advanced Voice Recognition Systems, Inc. and Investors. (21) 10.19 Letter Agreement dated March 31, 2010 between Advanced Voice Recognition Systems, Inc. and Lambert Lavallee (22) 10.20 Second Allonge to Promissory Note dated April 9, 2010 between Advanced Voice Recognition Systems, Inc and Walter Geldenhuys (23) 10.21 Third Allonge to Promissory Note dated April 9, 2010 between Advanced Voice Recognition Systems, Inc. and Walter Geldenhuys (24) 10.22 Purchase Agreement dated May 4, 2010 between Advanced Voice Recognition Systems, Inc. and Investors. (25) 10.23 Purchase Agreement dated July 26, 2010 between Advanced Voice Recognition Systems, Inc. and an Investor. (26) 10.24 Purchase Agreement dated August 28, 2010 between Advanced Voice Recognition Systems, Inc. and an Investor. (27) 10.25 Purchase Agreement dated September 2, 2010 between Advanced Voice Recognition Systems, Inc. and an Investor. (28) 10.26 Purchase Agreement dated September 3, 2010 between Advanced Voice Recognition Systems, Inc. and an Investor. (29) 10.27 Purchase Agreement dated September 24, 2010 between Advanced Voice Recognition Systems, Inc. and an Investor. (30) 10.28 Purchase Agreement dated October 19, 2010 between Advanced Voice Recognition Systems, Inc. and an Investor. (31) 10.29 Purchase Agreement dated October 20, 2010 between Advanced Voice Recognition Systems, Inc. and an Investor. (32) 10.30 Purchase Agreement dated October 27, 2010 between Advanced Voice Recognition Systems, Inc. and an Investor. (33) 10.31 Purchase Agreement dated November 4, 2010 between Advanced Voice Recognition Systems, Inc. and three Investors. (34) 10.32 Purchase Agreement dated December 22, 2010 between Advanced Voice Recognition Systems, Inc. and an Investor. (35) 10.33 Termination Agreement dated March 1, 2011 between Advanced Voice Recognition Systems, Inc. and an Investor. (36) 10.34 Purchase Agreement dated March 9, 2011 between Advanced Voice Recognition Systems, Inc. and an Investor. (37) 10.35 Second Allonge to Promissory Note dated June 6, 2011 between Advanced Voice Recognition Systems, Inc. and Walter Geldenhuys (38) 10.36 Changes in Registrants Certifying Accountant. (39) 10.37 Purchase Agreement dated January 10, 2012 between Advanced Voice Recognition Systems, Inc. and an Investor. (40) 10.38 Purchase Agreement dated January 25, 2012 between Advanced Voice Recognition Systems, Inc. and four Investors. (41) 10.39 Purchase Agreement dated August 17, 2012 between Advanced Voice Recognition Systems, Inc. and two Investors. (42) 10.40 Purchase Agreement dated November 21, 2012 between Advanced Voice Recognition Systems, Inc. and two Investors. (43) 10.41 Purchase Agreement dated November 23, 2012 between Advanced Voice Recognition Systems, Inc. and an Investor. (44) 14.1 Code of Ethics(15) 21.1 Subsidiaries of the Registrant(15) 31.1 Section 302 Certification - Principal Executive Officer(20) 31.2 Section 302 Certification - Principal Financial Officer(20) 32.1 Certification Pursuant to 18 U.S.C Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002(20) (1) Incorporated by reference from the Company’s Current Report on Form 8-K filed on May 1, 2008. (2)Incorporated by reference from the Company’s Current Report on Form 8-K filed on June 10, 2008. (3) Incorporated by reference from the Company’s Registration Statement on Form SB-2 filed on October 31, 2005. (4)Incorporated by reference from the Company’s Current Report on Form 8-K filed on December 18, 2007. (5) Incorporated by reference from the Company’s Current Report on Form 8-K filed on February 4, 2008. (6)Incorporated by reference from the Company’s Quarterly Report on Form 10-Q filed on February 14, 2008. (7)Incorporated by reference from the Company’s Current Report on Form 8-K filed on March 31, 2008. (8) Incorporated by reference from the Company’s Current Report on Form 8-K filed on May 21, 2008. (9)Incorporated by reference from the Company’s Quarterly Report on Form 10-Q filed on August 14, 2008. (10) Incorporated by reference from the Company’s Current Report on Form 8-K filed on October 1, 2008. (11) Incorporated by reference from the Company’s Current Report on Form 8-K filed on January 20, 2009. (12) Incorporated by reference from the Company’s Current Report on Form 8-K filed on March 23, 2009 (13) Incorporated by reference from the Company’s Current Report on Form 8-K filed on June 1, 2009 (14) Incorporated by reference from the Company’s Current Report on Form 8-K filed on July 14, 2009 (15) Incorporated by reference from the Company’s Current Report on Form 8-K filed on March 30, 2009 (16) Incorporated by reference from the Company’s Current Report on Form 8-K filed on October 15, 2009 (17) Incorporated by reference from the Company’s Quarterly Report on Form 10-Q filed on November 13, 2009 (18) Incorporated by reference from the Company’s Current Report on Form 8-K filed on November 23, 2009 (19)Incorporated by reference from the Company’s Current Report on Form 8-K filed on December 13, 2009 (20) Incorporated by reference from the Company’s Current Report on Form 8-K filed on January 15, 2010 (21) Incorporated by reference from the Company’s Current Report on Form 8-K filed on March 16, 2010 (22) Incorporated by reference from the Company’s Current Report on Form 8-K filed on April 6, 2010 (23) Incorporated by reference from the Company’s Current Report on Form 8-K filed on April 12, 2010 (24) Incorporated by reference from the Company’s Current Report on Form 8-K filed on April 12, 2010 (25) Incorporated by reference from the Company’s Current Report on Form 8-K filed on May 10, 2010 (26) Incorporated by reference from the Company’s Current Report on Form 8-K filed on July 30, 2010 (27) Incorporated by reference from the Company’s Current Report on Form 8-K filed on September 2, 2010 (28) Incorporated by reference from the Company’s Current Report on Form 8-K filed on September 9, 2010 (29) Incorporated by reference from the Company’s Current Report on Form 8-K filed on September 10, 2010 (30) Incorporated by reference from the Company’s Current Report on Form 8-K filed on September 27, 2010 (31) Incorporated by reference from the Company’s Current Report on Form 8-K filed on October 25, 2010 (32) Incorporated by reference from the Company’s Current Report on Form 8-K filed on October 26, 2010 (33) Incorporated by reference from the Company’s Current Report on Form 8-K filed on November 1, 2010 (34) Incorporated by reference from the Company’s Current Report on Form 8-K filed on November 9, 2010 (35) Incorporated by reference from the Company’s Current Report on Form 8-K filed on December 28, 2010 (36) Incorporated by reference from the Company’s Current Report on Form 8-K filed on March 7, 2011 (37) Incorporated by reference from the Company’s Current Report on Form 8-K filed on March 15, 2011 (38) Incorporated by reference from the Company’s Current Report on Form 8-K filed on June 10, 2011 (39) Incorporated by reference from the Company’s Current Report on Form 8-K filed on August 31, 2011 (40) Incorporated by reference from the Company’s Current Report on Form 8-K filed on January 17, 2012 (41) Incorporated by reference from the Company’s Current Report on Form 8-K filed on January 30, 2012 (42) Incorporated by reference from the Company’s Current Report on Form 8-K filed on August 21, 2012 (43) Incorporated by reference from the Company’s Current Report on Form 8-K filed on November 26, 2012 (44) Incorporated by reference from the Company’s Current Report on Form 8-K filed on November 28, 2012 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this Annual Report to be signed on its behalf by the undersigned, thereunto duly authorized, this 5th of March, 2013. ADVANCED VOICE RECOGNITION SYSTEMS, INC. /s/ Walter Geldenhuys Walter Geldenhuys, President, Chief Executive Officer, Principal Executive Officer, Chief Financial Officer, Principal Financial Officer, Director Pursuant to the requirements of the Securities Exchange Act of 1934, this Annual Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. Signature Title Date /s/ Walter Geldenhuys Walter Geldenhuys President, Chief Executive Officer, Principal Executive Officer, Chief Financial Officer, Principal Financial Officer, and Director March _5_, 2013 /s/ Diane Jakowchuk Diane Jakowchuk Secretary, Treasurer, Principal Accounting Officer March _5_, 2013 /s/Donald Getty Donald Getty Director March _5_, 2013
